983 F.2d 1072
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Donald ANTON, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION and C.A. Turner,Respondents-Appellees.
No. 91-2182.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 10, 1992.*Decided Dec. 22, 1992.

Before COFFEY and EASTERBROOK Circuit Judges, and WOOD, JR., Senior Circuit Judge.

Order

1
The Parole Commission gave Donald Anton, a federal prisoner, a tentative release date of September 24, 1991.   He sought a writ of habeas corpus, demanding earlier release, or at least another hearing.   The district court denied the petition.


2
On December 23, 1991, Anton was released on parole.   The only subject of this litigation--whether Anton should have been released earlier--is no longer in dispute between these parties.   The possibility that, in future proceedings, persons will see significance in the choice of one release date rather than another is too remote to preserve a case or controversy between today's litigants.   Lane v. Williams, 455 U.S. 624, 631-33 & n. 13 (1982).   See also  Weinstein v. Bradford, 423 U.S. 147 (1975).


3
The judgment of the district court is vacated, and the case is remanded with instructions to dismiss as moot.   Department of the Treasury v. Galioto, 477 U.S. 556 (1986);   United States v. Munsingwear, Inc., 340 U.S. 36 (1950).



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).   Appellant has filed such a statement, which does not persuade us that oral argument is necessary